Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material; and a polymer layer, wherein the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer, wherein the impact-resistant material has a total thickness of no more than 25.0 mm, and wherein the polymer layer has a total thickness from 0.3 mm to 0.7 mm.” Independent claim 10 recites: “An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material, wherein the layer of high-tensile strength fibrous material is coated with a polymer material; and a polymer layer separate from the polymer material, wherein the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer, wherein the impact-resistant material has a total thickness of no more than 25.0 mm, and wherein the polymer laver has a total thickness from 0.3 mm to 0.7 mm.” Independent claim 17 recites: “An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material, wherein the layer of high-tensile strength fibrous material is coated with a polymer material; and a polymer layer separate from the polymer material, wherein the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer, wherein the impact-resistant material has a total thickness of no more than 25.0 mm, and wherein the polymer laver has a total thickness from 0.3 mm to 0.7 mm.” Independent claim 30 recites: “An impact-resistant pad configured to be worn by a user, the pad comprising an impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material, wherein the layer of high-tensile strength fibrous material is coated with a polymer material; and a polymer layer separate from the polymer material, wherein the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer, wherein the impact-resistant material has a total thickness of no more than 25.0 mm, and wherein the polymer layer has a total thickness from 0.3 mm to 0.7 mm.”
The closest prior art is Call et al (USPGPUB 2006/0005306) in view of Hurley et al (US Patent 5,938,878) and Vito et al (US Patent 8,297,601). Call discloses a chest protector, more particularly a protective garment for protecting wearers, such as athletes, from a condition known as commotio-cortis [0003]. Pad 12 includes at least one visco-elastic polymer layer 14, preferably having a thickness of 0.38” to 0.50” [0027-28] [0032] [Fig. 1]. Pad 12 includes one or more additional layers 20 and 22 [0033] [Fig. 2]. Rigid layer 20 is preferably made of hard plastic or a suitable substitute material that is both rigid and light weight [0033]. The rigid layer 20 is preferably sandwiched between non-rigid layers 14 and 22 [0033]. The second non-rigid layer 22 can consist of multiple sheets of form forming the inner layer [0034].

    PNG
    media_image1.png
    533
    658
    media_image1.png
    Greyscale

In one embodiment, Example No. 3, the pad consists of an outer layer of a single sheet of 0.5” thick Sorbethane (a visco-elastic polymer), a middle rigid plastic layer, and an inner layer of two 3/8” sheets of foam [0044]. Examiner’s note: the two layers of foam comprising the second non-rigid layer 22 correspond to the claimed first and second elastomer layers; the visco-elastic polymer layer 14 corresponds to the claimed polymer layer (An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer) (a polymer layer, wherein the first elastomer layer is arranged directly adjacent the second elastomer layer) (An impact-resistant pad configured to be worn by a user, the pad comprising an impact-resistant material – claims 17 and 30).
Call is silent with regard to a variable density between the two layers of foam. Call is silent with regard to a layer of high-tensile strength fibrous material. Call is silent with regard to a pad/impact-resistant material having a total thickness of no more than 25.0 mm. Call is silent with regard to a polymer layer having a total thickness from 0.3 mm to 0.7 mm.
Hurley discloses polymer structures that have a laminated surface and enhanced physical properties useful for athletic gear such as padding [Col 1, lines 47-49] [Col 4, lines 18-22]. The laminated polymer structures include a core material having a high density and one or more layers of a foam having a low density relative to the core material that are laminated to a surface of the core material [Col 5, lines 38-43]. The core material can be a foam and the laminated structures can have a foam layer on one or two sides of the core material [Col 5, lines 59-62]. The softer, lower density foam layer is in contact with the skin of the user and results in less damage to articles in contact with the structure via the improved softness of the outer surface of the structure [Col 1, lines 28-31] [Col 1, lines 52-55]. In one embodiment, laminated polymer structure 1 has core 4 laminated to first foam layer 6 on one surface of core 4 [Col 7, lines 46-48] [Fig. 1]. 

    PNG
    media_image2.png
    288
    724
    media_image2.png
    Greyscale

Call is analogous because it discloses chest protectors.
Hurley is analogous because it discloses athletic padding gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lower density, softer foam layer for Call’s outermost foam layer (i.e. the foam layer forming the inner surface of Call’s pad) (a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density).  One of ordinary skill in the art would have been motivated to use a lower density layer for this foam layer because this would result in less damage to articles in contact with the structure and greater comfort for the user as disclosed by Hurley above.
Call in view of Hurley is silent with regard to a layer of high-tensile strength fibrous material. Call in view of Hurley is silent with regard to a pad/impact-resistant material having a total thickness of no more than 25.0 mm. Call in view of Hurley is silent with regard to a polymer layer having a total thickness from 0.3 mm to 0.7 mm.
Vito discloses a material adapted to reduce vibration and, more specifically, to a material adapted to dissipate and evenly distribute vibrations transmitted [Col 1, lines 32-34]. In one embodiment, the material comprises first and second elastomer layers; and a reinforcement layer disposed between and generally separating the first and second elastomer layers [Col 1, lines 48-50]. The reinforcement layer comprises a layer of high tensile strength fibrous material [Col 1, lines 50-52]. The high tensile strength fibrous material generally distributes impact energy parallel to the major material surface and into the first and second elastomer layers [Col 1, lines 64-67]. The material can be incorporated into protective athletic gear [Col 11, lines 57-59]. The first elastomer layer 12A acts a shock absorber by converting mechanical vibrational energy into heat energy [Col 12, lines 42-43]. The high tensile strength fibrous material layer 14 redirects vibrational energy and provides increased stiffness to the material 10 to facilitate a user's ability to control an implement 20 encased, or partially encased, by the material 10 [Col 12, lines 44-47]. The high tensile strength fibrous material is preferably coated with an elastomeric material that facilitates bonding between the fibrous material and the adjacent elastomeric layer [Col 31, lines 20-25] [Col 31, lines 45-46].
Vito is analogous because it discloses vibration-reducing material that can be used with protective athletic gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomeric material-coated high tensile strength fibrous material for Call’s rigid layer 20 (a layer of high-tensile strength fibrous material) (the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer) (wherein the layer of high-tensile strength fibrous material is coated with a polymer material – claims 10 and 30) (a polymer layer separate from the polymer material – claims 10 and 30).  One of ordinary skill in the art would have been motivated to use such material for this layer because of the advantages disclosed above by Vito, i.e. distribution of impact energy into the adjacent layers, increased stiffness, and enhanced bonding between layers. Call discloses that rigid layer 20 can be formed from any suitable substitute material that is both rigid and light weight [0033].
Call in view of Hurley and Vito fails to disclose a pad/impact-resistant material having a total thickness of no more than 25.0 mm. Call in view of Hurley and Vito fails to disclose a polymer layer having a total thickness from 0.3 mm to 0.7 mm.
Claims 3-9 and 13-14 are allowed as depending on claim 1. Claims 19-29 and 33-34 are allowed as depending on claim 17.
Examiner’s comment: Applicant’s arguments on pages 8-10 in the remarks dated 8/5/2022 regarding the claimed arrangement of layers and the claimed thickness were primarily persuasive with regard to the Hurley et al in view of Kobren et al rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781